OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on February 11, 1976. This Court, by order entered December 26, 2001, directed respondent to appear and show cause why *155reciprocal discipline should not be imposed pursuant to 22 NYCRR 1022.22, based upon receipt of a certified copy of an order of the Supreme Court of the State of Hawaii showing that respondent was suspended for a period of six months, effective December 14, 2001, for, inter alia, making misrepresentations to a Circuit Court Judge. Respondent filed a letter acknowledging receipt of this Court’s order, waiving his right to appear and stating that he had no opposition to the imposition of reciprocal discipline.
Pursuant to 22 NYCRR 1022.22, this Court may discipline an attorney disciplined in a foreign jurisdiction for the underlying misconduct committed in that jurisdiction unless this Court finds that the procedure in the foreign jurisdiction deprived the attorney of due process of law; there is insufficient proof that the attorney committed the misconduct; or the imposition of discipline would be unjust. Respondent received notice of the charges in the proceeding in Hawaii and appeared with counsel at a hearing in that proceeding. He does not controvert the findings made in that proceeding and does not oppose the imposition of discipline based upon those findings.
Accordingly, after consideration of all of the factors in this matter, we conclude that respondent should be suspended for a period of six months, effective December 14, 2001, and until further order of the Court.
Pigott, Jr., P. J., Wisner, Hurlbutt, Kehoe and Lawton, JJ., concur.
Order of suspension entered.